DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “according to any claim 1”, as recited in claim 18, renders claim 18 indefinite.
	Also, the phrase “by means coupling elements”, as recited in claim 25, line 3, does not make grammatical sense thereby rendering the claim confusing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5, 10, 11, and 17-23, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German patent DE 10 2009 039 104.
 	German patent DE 10 2009 039 104 shows an end effector unit (22) for a robot (24) having supporting elements (14a,14b) and effectors (6a,6b) that can be fastened to the supporting elements through cooperating coupling elements (16,17a) in a form-fitting manner.  A locking assembly (13a,15a,21) is operably connected to the coupling elements such that as the supporting move along a horizontal axis (see Fig. 2), the coupling elements can be connected along a parallel axis.
 	Regarding claim 3, a portion (13a) of the locking assembly is freely accessible (see Fig. 2).
 	In regard to claims 4, 5, 22, and 23, an abutment (12a,26) can contact the locking assembly to actuate the coupling process.
 	Regarding claim 17, means (25a,25b) for precisely positioning the effector during the coupling process are shown in Figure 5.
 	In regard to claims 20 and 21, a holding device (2) with linear guides is provided for movably supporting the effectors.

Claim(s) 1, 2, 6, 10, and 17-19, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monforte et al. (US-5,360,249).
 	The patent to Monforte et al. shows an end effector unit (10) mountable on a robot arm through plate (14), two supporting elements (18,20), and effectors (12a,12b) that can be fastened to a respective supporting element through coupling elements (26,28,30,32,34,36,38,40).  A locking mechanism (106,136) secures the coupling elements (34,36,38,40) of the effectors to the coupling elements (26,28,30,32) of the supporting elements.
	Regarding claim 17, tapered pins (48,50) precisely position the effectors relative to the supporting elements during the coupling process.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monforte et al. (US-5,360,249) in view of Lemelson (US-4,773,815).
 	The Monforte et al. patent does not show the different types of coupling elements as called for in claims 11-13 of the instant application.	
 	However, Lemelson shows a robot that can mount any one of a plurality of effectors (shown stored on a holding rack 49 in Figure 2) to a robot supporting element depending on the task at hand.  Figure 8 shows an embodiment having a screw-type coupling arrangement.  As Lemelson also points out, various types of other coupling devices can be used including those with spring operated mechanisms (see last paragraph in column 3 of the Lemelson specification).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the coupling elements of the Monforte et al. effector unit as a screw-type coupler, as taught by Lemelson, as an alternative yet functionally equivalent means of detachably securing the effectors to the supporting elements.  Regarding claims 11 and 12, it would have been an obvious choice of mechanical design to form the coupling elements out of any well-known type of spring operated mechanisms, such as a detent or bayonet mechanism, as is common in the art.
Allowable Subject Matter
Claims 7-9, 14-16, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 26 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “detent mechanism” (claim 11), “bayonet locking mechanism” (claim 12), and “screw connection” (claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it is less than fifty words in length.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:  The specification refers to claims by their specific claim numbers (see page 3, lines 15, 16, and 18) which is improper.  
Appropriate correction is required.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Valentine (US-4,570,951) shows a pivot hand lever (30) as a locking means for detachable securing a tool to a robot arm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
7/4/2022